In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00117-CR



       WALLACE MURRAY HADLEY, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




        On Appeal from the 115th District Court
               Marion County, Texas
               Trial Court No. F15178




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                    MEMORANDUM OPINION

           Wallace Murray Hadley pled guilty to possession of a controlled substance, cocaine, in

an amount less than one gram1 and pled true to two enhancement paragraphs that alleged two

prior state jail felony convictions. After the State offered evidence supporting the allegations,

the trial court found Hadley guilty and sentenced him to five years’ imprisonment. While the

trial court had plenary jurisdiction, it convened a second hearing in which it found the

enhancement paragraphs true. Hadley appeals his conviction and sentence.

           Hadley’s appellate counsel filed a brief that outlined the procedural history of the case,

provided a detailed summary of the evidence elicited during the trial court proceedings, and

stated that counsel found no meritorious issues to raise on appeal. Meeting the requirements of

Anders v. California, counsel has provided a professional evaluation of the record demonstrating

why there are no arguable grounds to be advanced. Anders v. California, 386 U.S. 738, 743–44

(1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig. proceeding);

Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d

807, 812–13 (Tex. Crim. App. [Panel Op.] 1978).

           Hadley’s counsel filed a motion with this Court seeking to withdraw as counsel in this

appeal and provided Hadley with a copy of the brief and the motion to withdraw. His counsel

also informed Hadley of his right to review the record and to file a pro se response and provided

Hadley with a copy of the record. On June 21, 2021, Hadley filed a pro se response to the

Anders brief that did not assert any reversible trial court error.


1
    See TEX. HEALTH & SAFETY CODE ANN. § 481.115(b).
                                                       2
         We have reviewed the entire appellate record and have independently determined that no

reversible error exists. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

We affirm the judgment of the trial court.2




                                                                Scott E. Stevens
                                                                Justice

Date Submitted:            July 12, 2021
Date Decided:              July 20, 2021

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s
request to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute
counsel will be appointed. Should appellant desire to seek further review of this case by the Texas Court of
Criminal Appeals, appellant must either retain an attorney to file a petition for discretionary review or file a pro se
petition for discretionary review. Any petition for discretionary review (1) must be filed within thirty days from
either the date of this opinion or the date on which the last timely motion for rehearing was overruled by this Court,
see TEX. R. APP. P. 68.2, (2) must be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP.
P. 68.3, and (3) should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see
TEX. R. APP. P. 68.4.
                                                          3